286 S.W.3d 167 (2008)
Alvin Travis McCULLOUGH, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 08-590.
Supreme Court of Arkansas.
June 26, 2008.
*168 Robert Scott Parks, for appellant.
No response.
PER CURIAM.
Alvin Travis McCullough was found guilty of rape, kidnapping, and residential burglary and sentenced as a habitual offender to an aggregate term of life imprisonment to be served consecutively to sentences imposed in other cases. Fines totaling $30,000 were also imposed. An appeal from the judgment has been lodged in this court. Appellant McCullough is represented on appeal by Robert Scott Parks, a full-time public defender. Mr. Parks now asks that he be permitted to withdraw as counsel on the ground that he is ineligible for compensation for services as appellate counsel.
Act 1370 of 2001, codified as Ark.Code Ann. § 19-4-1604(b)(2)(B) (Supp.2001), provides that persons employed as full-time public defenders who are not provided a state-funded secretary are eligible to seek compensation for appellate work. Counsel here affirms that he is a full-time public defender with a full-time, state-funded secretary. Under these circumstances, he is not entitled to be paid for services in this appeal, and his request to be relieved is well founded. Mishion v. State, 369 Ark. 482, 255 S.W.3d 868 (2007) (per curiam).
We grant Mr. Parks's motion to withdraw and appoint attorney Daniel D. Becker to represent appellant. Our clerk is directed to set a new briefing schedule for the appeal.
Motion granted.